Citation Nr: 1241093	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for heart attack with subsequent bypass surgery and cardioverter defibrillator implantation.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel












INTRODUCTION

The Veteran had active military service from August 1958 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran failed to report for a video conference hearing which was to have been conducted by a Veterans Law Judge in March 2012.  Therefore, the Board will proceed as if the request for the recent March 2012 hearing had been withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim on appeal.

The Veteran contends, in essence, that VA medical personnel failed to properly diagnosis and treat in a timely manner his high blood pressure disorder, which led to him having experienced a heart attack.  See VA Form 9, dated in July 2010.  See also notice of disagreement, received in May 2009.

Review of the Veteran's medical records shows that a blood pressure reading of 146/92 was reported in the course of a May 2003 VA comprehensive examination.  The VA physician who signed the comprehensive examination note was Dr. O.A.L.  Hypertension was neither diagnosed nor discussed.  A December 2003 VA outpatient medical record notes that the Veteran's blood pressure was 142/90.  A December 2004 VA outpatient record, signed by Dr. O.A.L. included a diagnosis of mild hypertension.  The Veteran was instructed to "check at home."  An October 2005 VA outpatient treatment record shows that the Veteran was seen for complaints of right foot pain.  A blood pressure reading of 150/90 was reported at that time.  The Veteran was instructed to take daily blood pressure readings and to create a diary; he was also asked to return in four weeks.  A December 6, 2005, VA telephone contact record notes that the Veteran's wife had called, reporting that the Veteran was experiencing trouble breathing, burping, and also having chest pain.  A VA telephone contact record, dated the following day, shows that VA was informed that the Veteran had suffered a heart attack and was at a private hospital, Inland Valley Hospital.  

A private medical record from Cedars-Sinai Medical Center, dated December 9, 2005, shows that the Veteran underwent cardiothoracic surgery that day.  It was noted he incurred a large myocardial infarction four days earlier.  

A VA medical record, dated December 23, 2005, includes diagnoses of coronary artery disease, coronary artery bypass graft, and congestive heart failure.  A January 2007 VA discharge summary shows that the Veteran underwent a dual chamber "ICD" (implantable cardioverter defibrillator) placement.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA medical treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97.

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2012). 

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2012).

The evidence of record is currently insufficient for the Board to render a decision as to this matter.  No medical opinion has been obtained for the § 1151 claim, specifically whether the proximate cause of any heart-related additional disability was an event which was not reasonably foreseeable.  (For 38 U.S.C.A. § 1151 claims filed on or after October 1, 1997, as in this case, and as noted above, a veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.)  

Inasmuch as there is no medical opinion of record that addresses the medical issues raised with respect to this 38 U.S.C.A. § 1151 claim, an examination is necessary prior to final appellate review.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a VA examination and opinion is needed by an appropriate specialist to assist the Board in making this determination.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

Additionally, it appears that the Veteran receives continuous treatment from VA medical facilities in San Diego, California.  Thus, pertinent ongoing treatment records, dated from March 2010, should be obtained and associated with the claims folder on remand.

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should obtain and associate with the claims file all VA treatment records not already obtained from the VA medical facilities in San Diego, California, dated from March 2010 to the present.

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented and the Veteran so informed in writing.

2.  Then, the RO/AMC should accord the Veteran an appropriate VA examination(s) to determine the nature, extent, and etiology of any heart-related disability that he may have.  The claims file must be made available to, and reviewed by, the examiner(s) in conjunction with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 




The examiner is requested to address the following:

i)  Is it as likely as not that the Veteran sustained an additional disability to his heart as a result of VA medical care, treatment, and/or examination, to include that rendered by Dr. O.A.L.?  Specifically, VA treatment supplied to the Veteran which failed to prescribe medication or treatment for the Veteran's high blood pressure before he incurred his heart attack in December 2005.  If so, what is the additional disability?  In determining whether the Veteran has an additional disability, it is necessary to compare the Veteran's condition immediately prior to the treatment in question to his condition immediately following that treatment. 

ii)  If there is an additional disability, offer an opinion as to whether or not it is more likely than not (i.e., greater than 50 percent probability), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the treatment in question.

iii)  If there is an additional disability, also offer an opinion as to whether it is more likely than not (i.e., greater than 50 percent probability), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such additional disability was due to an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

3.  The RO/AMC should ensure that the examination report(s) complies with this Remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for heart attack with subsequent bypass surgery and cardioverter defibrillator implantation.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO/AMC.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


